DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: on line 2, “The invention provides A” is grammatically incorrect, and also is a phrase that .  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Applicant is to carefully review and edit the specification for proper grammar, phrasing and typos.  The specification is to be proofread.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demler, Sr. et al (US 3,502,355).
1 and with reference to the following annotated figure, Demler, Sr. et al discloses a connector for a hose transferring a medium, comprising: - an inner part, wherein the inner part comprises at a first end a first section comprising an opening for accommodating a hose and a second section comprising a duct which is arranged between an inner base ground of the opening for accommodating the hose and a second end of the inner part that is opposite of the first end, wherein the first section has a greater outer diameter than the second section; and - an outer part, wherein the outer part comprises a thread surrounding the second section and a grip surrounding the first section; wherein the outer part is fixed rotationally movable around the inner part.
As to claim 4 and with reference to the following annotated figure, Demler, Sr. et al discloses the connector of claim 1, wherein the outer part's grip provides at its end adjacent to the thread a surface for accommodating a marker.
As to claim 5 and with reference to the following annotated figure, Demler, Sr. et al discloses the connector of claim 4, wherein the surface for accommodating a marker surrounds the outer part.
As to claim 7 and with reference to the following annotated figure, Demler, Sr. et al discloses the connector claim 1, wherein the inner part is inserted into the outer part.



    PNG
    media_image1.png
    494
    477
    media_image1.png
    Greyscale

As to claim 8 and with reference to the annotated figure above, Demler, Sr. et al discloses a system comprising: a connector for a hose transferring a medium, consisting of: - an inner part, wherein the inner part comprises at a first end a first section comprising an opening for accommodating a hose and a second section comprising a duct which is for accommodating the hose and a second end of the inner part that is opposite of the first end, wherein the first section has a greater outer diameter than the second section; and - an outer part, wherein the outer part comprises a thread surrounding the second section and a grip surrounding the first section; wherein the outer part is fixed rotationally movable around the inner part.
As to claim 9 and with reference to the annotated figure above, Demler, Sr. et al discloses the system of claim 8, wherein the inner diameter of the duct is identical to the inner diameter of the hose.  The hose (5), though not shown in Fig. 11, is inserted into the duct via the opening.  The inner diameter of the hose would necessarily be equivalent to the inner diameter of the duct so as to not impede or disrupt the fluid flow from the hose through the duct.  This is shown in Fig. 9.
As to claim 10 and with reference to the annotated figure above, Demler, Sr. et al discloses the system of claim 8, wherein the inner diameter of the opening for accommodating the hose is identical or smaller than the outer diameter of the hose that is accommodated in the opening.  Refer to Fig. 9.

As to claim 13, Demler, Sr. et al discloses the system of claim 8 further comprising: a counterpart for the connector's outer part thread having a female thread corresponding to the thread of the connector's outer 
As to claim 14, Demler, Sr. et al discloses a method of using a system according to claim 8 comprising the step of connecting a hose in the connector (via insertion through the opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demler, Sr. et al in view of Official Notice.
As to claim 2, Demler, Sr. et al discloses the connector of claim 1, except that the inner diameter of the opening for the hose is conically reduced towards the inner base ground of the opening for the hose.
However, Examiner takes Official Notice of a conically reduced inner diameter of an opening for a hose as a way to secure the hose to the connector.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Demler, Sr. et al such that the inner diameter of the opening for the hose is conically reduced towards the inner base ground of the opening for the hose in order to initially secure the hose to the connector.

As to claim 3, Demler, Sr. et al discloses the connector of claim 1, except that the inner part is made of a transparent material.
However, Examiner takes Official Notice of the use of a transparent material for a pipe coupling component in order to permit viewing of another component joined within the pipe coupling component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Demler, Sr. et 

As to claim 6, Demler, Sr. et al discloses the connector of claim 1, except that the outer part has a '4-28UNF thread.
However, Examiner takes Official Notice of a ‘4-28UNF thread as a standard pipe thread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Demler, Sr. et al such that the outer part has a '4-28UNF thread in order to meet the given design requirements of a particular application for the connector.

As to claim 12, Demler, Sr. et al discloses the system of claim 8, except that a hose with an outer diameter of up to 7 mm is accommodated in the inner part's opening for the hose.
However, Examiner takes Official Notice of the use of a hose having an outer diameter of 7mm or less accommodated in an opening of a pipe connector assembly. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Demler, Sr. et al such that a hose with an outer diameter of up to 7 mm is accommodated in the inner part's opening for the hose in order to meet the given design requirements of a particular application for the connector.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demler, Sr. et al in view of Hottle (US 3,627,262).
11, discloses the system of claim 8, except that a hose is accommodated in the opening of the inner part with an adhesive between outer diameter of the hose and inner diameter of the opening for the hose.
However, Hottle teaches 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Demler, Sr. et al such that in order to 

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and

Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell (US 3,112,127) discloses a fluid pressure tube fitting having an inner part and an outer threaded part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679